Citation Nr: 1007841	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-00 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected perennial allergic rhinitis/sinusitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1996 to 
May 1997 and February 1998 to February 2001.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2004 RO rating 
decision.

The Veteran testified at a hearing held at the RO before a 
Decision Review Officer (DRO) in July 2006.  

The Board remanded the case to the RO in June 2009 for 
additional development of the record.  

In August 2009, the Veteran submitted a statement claiming a 
skin rash condition as secondary to the service-connected 
perennial allergic rhinitis/sinusitis.  

In September 2009, the Veteran claimed a vision problem as 
secondary to sinus medication.  He also claimed chronic 
fatigue syndrome.  These matters are referred to the 
attention of the RO for any indicated action.  


FINDING OF FACT

The service-connected perennial allergic rhinitis/sinusitis 
currently is shown to be manifested by year round symptoms 
that are controlled with medication and related sinus 
manifestations that are consistent with no more than at least 
three but not more than six non-incapacitating episodes per 
year.  


CONCLUSION OF LAW

The criteria for the assignment of an increased rating higher 
than 10 percent for the service-connected perennial allergic 
rhinitis/sinusitis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.97 including DC 6510-14, 6522 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duties to notify and 
to assist claimants in the development of their claims.  VA 
regulations for the implementation of VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  

Here, the Board finds on review of the record that the 
provisions of VCAA have been met and substantially addressed 
in this appeal involving the Veteran's claim for a higher 
initial rating.  The Veteran in this sense has been actively 
involved in rating process and is shown by his statements to 
understand the criteria required for a higher rating for his 
service-connected disability.  

Moreover, because these matters have been subject to further 
development action taken by the Board in June 2009, the 
Veteran was afforded with an opportunity to submit evidence 
to support his claim and to appear for a VA examination to 
evaluate the current severity of his service-connected 
disability.  

Finally, at this time, the Board finds no basis in the record 
or assertion by the Veteran for undertaking further 
development in this case.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  38 
U.S.C.A.         § 1155; 38 C.F.R. § 4.1.  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, staged ratings may be appropriate when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  See e.g. Hart v. Mansfield, 21 Vet. App. 
505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The Veteran's perennial allergic rhinitis/sinusitis is 
currently rated as 10 percent disabling under the General 
Rating Formula for Sinusitis, which is employed for 
Diagnostic Codes 6510 (pansinusitis), 6511 (ethmoid 
sinusitis), 6512 (frontal sinusitis), 6513 (maxillary 
sinusitis ), and 6514 (sphenoid sinusitis).

The General Rating Formula for Sinusitis provides a 
noncompensable (no percent) rating for sinusitis that is 
detected by X-ray only.  A 10 percent rating is assigned for 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  

A 30 percent rating is assigned for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

A 50 percent rating is assigned following radical surgery 
with chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  

A Note to the General Rating Formula for Sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97.  

Diagnostic Code 6522 provides ratings for allergic or 
vasomotor rhinitis.  Allergic or vasomotor rhinitis without 
polyps, but with greater than 50-percent obstruction of nasal 
passage on both sides or complete obstruction on one side, is 
rated as 10 percent disabling.  Allergic or vasomotor 
rhinitis with polyps is rated 30 percent disabling.  38 
C.F.R. § 4.97.  

The Veteran underwent a VA examination in September 2005.  
The examiner described the nasal drainage as mostly clear, 
but sometimes thick mucoid that was whitish in color.  The 
Veteran denied any significant sneezing or any significant 
headaches.  He reported that his doctors had treated him with 
allergy medications, including Allegra and Claritin.  He also 
took guaifenesin almost on a regular basis.  The Veteran 
estimated getting sinus infections requiring antibiotics 
about two or three times over the prior seven years.  

The September 2005 VA examination revealed nontender sinuses 
with no evidence of purulent discharge or crusting.  The 
nasopharynx showed some postnasal drainage.  The examiner 
diagnosed allergic rhinitis, symptoms under control with 
medications.  

The Veteran complained of one week of sinus pain to a private 
physician in July 2006.  The diagnosis was that of chronic 
sinusitis and chronic rhinitis.  The Veteran was prescribed 
Astelin, which is an antihistamine nasal spray.  There was no 
indication of incapacitation.  

The Veteran's private physician, performed surgery on the 
Veteran in November 2006.  The pre- and post-operative 
diagnoses were both deviated nasal septum and chronic 
vasomotor rhinitis.  

A second VA examination was conducted in September 2007.  The 
examiner noted frequent epistaxis (nosebleeds), purulent 
rhinorrhea and difficulty breathing through the left side.  
As the Veteran's representative argued in June 2009, this 
examination was not adequate because the report did not list 
the examiner's name or qualifications.  Also, the examination 
did not address the rating criteria.  

A CT scan was conducted in October 2007 in conjunction with 
the VA examination the prior month.  The radiologist's 
impression was that of an essentially normal CT of the 
paransal sinuses with septal deviation.  

A third VA examination was conducted in October 2009.  The 
Veteran reported a history of sinusitis, about two or three 
times per year with antibiotic treatment.  He reported the 
last sinus infection to be in April 2009.  He was told to 
stay home for a week due to weakness, but the examiner did 
not think it involved bedrest.  Other than that episode, the 
examiner interpreted the Veteran's report to indicate no 
history of incapacitating episodes.  

The October 2009 VA examiner diagnosed allergic rhinitis, 
year round.  Symptoms were under control with continuous 
medication.  The examiner also diagnosed recurrent sinusitis, 
but not chronic sinusitis because the recent CT report gave 
no evidence of it.  

The examiner commented that the severity of the Veteran's 
perennial allergic rhinitis was not incapacitating.  The 
Veteran's report of two to three sinus infections per year 
was, in the examiner's opinion, non-incapacitating episodes.  

The Board's review of the remaining VA and private treatment 
records in the claims file confirms the October 2009 VA 
examiner's synopsis.  Private treatment records showed 
congestion and drainage in December 2006, May 2007, and May 
2008.  

The May 2008 report noted purulent sputum.  There was sinus 
pain between the eyes in June 2008.  VA treatment records 
noted rhinitis/sinusitis symptoms when the Veteran had 
appointments for other medical problems.  There was no 
evidence of incapacitating episodes or more frequent non-
incapacitating episodes.  The records showed the continuous 
use of allergy sprays, which was consistent with reports from 
the Veteran and VA examiners.  

Based on a careful review of the entire record, the Board 
finds that the service-connected upper respiratory disability 
picture currently is shown to be productive of perennial 
allergic rhinitis with some sinusitis symptoms that equate 
with no more than three to six non-incapacitating episodes of 
infection with headaches, pain and purulent discharge during 
the course of a year.  

The next higher rating of 30 percent is not warranted because 
the evidence does not show three incapacitating episodes or 
more than six non-incapacitating episodes.  Also, the 
disability picture does not show the diagnosis and treatment 
encapsulated by the 50 percent rating.  Finally, there was no 
evidence of polyps to warrant a higher rating under 
Diagnostic Code 6522.  

Accordingly, a rating higher than the current 10 percent is 
not for application during the period of the appeal.  


Extraschedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. § 
3.321(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold factor for extraschedular 
consideration is a finding that the evidence presents such an 
exceptional disability picture that the applicable schedular 
criteria are inadequate for the purpose of compensating the 
veteran.   
 
Initially, there must be a comparison between the level of 
severity and the symptomatology of the claimant's disability 
with the established criteria provided in the rating schedule 
for the disability.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extraschedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

Here, the rating criteria are quite clear in identifying the 
particular disability picture required for the currently 
assigned 10 percent rating and the next higher rating.  

As discussed, the described standards adequately contemplate 
the manifestations presented in this case in the sense that 
unusual or exceptional circumstances that would require a 
different approach have not been identified by the Veteran.  

Clearly, for one thing, the record does not reflect that the 
Veteran has required frequent hospitalization or experienced 
marked interference with employment beyond those contemplated 
by the criteria established for the purpose of rating.  

In sum, there is no suggestion that the average industrial 
impairment due to service-connected disability would be in 
excess of or exceptionally incompatible with that 
contemplated under the rating criteria.  

Accordingly, for these reasons, the Board determines that 
referral of this case for extraschedular consideration is not 
in order.  


ORDER

An increased initial rating in excess of 10 percent for the 
service-connected perennial allergic rhinitis/sinusitis is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


